DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on August 4, 2018, is acknowledged.
Claims 1-15 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 3A, reference characters “302”, “304”, “306” and “308”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 3,862,397).
Regarding claim 1, Anderson discloses an apparatus for cooling a lamp assembly, comprising: an air channel to direct a flow of air into a lamp housing (Fig. 1, Column 9, lines 38-50), wherein the lamp housing comprises at least a bulb (32); and an axial slot (49), wherein the axial slot (49) is located in a reflector housing (47) and has dimensions that enable a constant flow of air through the slot (49, Fig. 7) and across the bulb (32) when a predetermined air flow is input to the air channel (Figs. 1 & 7).
Regarding claim 4, Anderson discloses an apparatus comprising a selective restrictor (53) as a distal end of the axial slot (Fig. 9), wherein the selective restrictor to restrict the flow of air to achieve a particular temperature response (Figs. 2 and 9).
Regarding claim 5, Anderson discloses an apparatus wherein the bulb is a quartz-tungsten- halogen (QTH) bulb (Column 4, lines 65-68).
Regarding claim 6, Anderson discloses an apparatus wherein the axial slot has dimensions to maintain a uniform temperature across the bulb (Fig. 8).
Regarding claim 7, Anderson discloses a method for cooling a lamp assembly, comprising: injecting a flow of air into an air channel of a lamp housing (Fig. 1, Column 9, lines 38-50), wherein the lamp housing comprises at least a bulb (32); directing the flow of air from the air channel through a single axial slot (49) that has dimensions the enable a constant flow of 
Regarding claim 9, Anderson discloses a method wherein the at least one axial slot is sized to generate a flat temperature response (Column 9, lines 22-50).
Regarding claim 13, Anderson discloses a method wherein the axial slot (49) occurs along a reflector (47) at a location that minimally affects illumination.
Regarding claim 14, Anderson discloses a system for cooling a lamp assembly, comprising: a lamp tube (32) to generate heat; a reflector (47) to direct light produced by the lamp tube, wherein the reflector (47) includes a least one axial slot (49); an air channel that directs an air flow across the lamp tube via the axial slot (Column 9, lines 38-50, Figs. 1 & 7), wherein the axial slot (49) has dimensions that enable a constant flow of air through the axial slot (49) and across the bulb (32) when a predetermined air flow is input to the air channel; and a second air channel to guide hot air away from the lamp tube (Column 9, lines 38-50).

Claim(s) 1-4, 7 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimitriadis (US 2013/0083539).
Regarding claim 1, Dimitriadis discloses an apparatus for cooling a lamp assembly, comprising: an air channel (30) to direct a flow of air into a lamp housing (Fig. 1), wherein the lamp housing comprises at least a bulb (36); and an axial slot (opening at the upper and lower regions along the side reflectors 32A-32B), wherein the axial slot is located in a reflector housing (32 A-32B) and has dimensions that enable a constant flow of air through the slot (49, Fig. 7) and across the bulb (36) when a predetermined air flow (40) is input to the air channel (Figs. 1 & 5).
Regarding claim 2, Dimitriadis discloses an apparatus wherein the axial slot is located at the top of the reflector housing (Fig. 1).

Regarding claim 4, Dimitriadis discloses an apparatus comprising a selective restrictor (24) as a distal end of the axial slot (Fig. 1), wherein the selective restrictor to restrict the flow of air to achieve a particular temperature response (Fig. 1, π[0027]).
Regarding claim 6, Dimitriadis discloses an apparatus wherein the axial slot has dimensions to maintain a uniform temperature across the bulb (π[0027-0028]).
Regarding claim 7, Dimitriadis discloses a method for cooling a lamp assembly, comprising: injecting a flow of air (40) into an air channel (30a) of a lamp housing (Fig. 1), wherein the lamp housing comprises at least a bulb (36); directing the flow of air (40) from the air channel through a single axial slot (opening at the upper and lower regions along the side reflectors 32A-3B) that has dimensions the enable a constant flow of air through the slot and across the bulb (36) when a predetermined air flow is input to the air channel (Fig. 1); and guiding the flow of air away from the bulb (Fig. 1).
Regarding claim 11, Dimitriadis discloses a method wherein the axial slot occurs at a top of a reflector that surrounds the lamp tube (Fig. 1).
Regarding claim 12, Dimitriadis discloses a method wherein the axial slot occurs at a lower edge of a reflector that surrounds the lamp tube (Fig. 1).
Regarding claim 13, Dimitriadis discloses a method wherein the axial slot occurs along a reflector (32A-32B) at a location that minimally affects illumination (Fig. 1).
Regarding claim 14, Dimitriadis discloses a system for cooling a lamp assembly, comprising: a lamp tube (36) to generate heat; a reflector (32A-32B) to direct light produced by the lamp tube, wherein the reflector (32A-32B) includes a least one axial slot (opening at the upper and lower regions along the side reflectors 32A-3B); an air channel (30A) that directs an air flow (40) across the lamp tube (36) via the axial slot (Fig. 1), wherein the axial slot has dimensions that enable a constant flow of air through the axial slot and across the bulb (36) .

Claim(s) 1, 2, 4, 6-8, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamrin (US 4,968,871).
Regarding claim 1, Hamrin discloses an apparatus for cooling a lamp assembly (Fig. 1), comprising: an air channel (41) to direct a flow of air into a lamp housing, wherein the lamp housing comprises at least a bulb (28); and an axial slot (46), wherein the axial slot is located in a reflector housing (24) and has dimensions that enable a constant flow of air (52) through the slot and across the bulb when a predetermined air flow is input to the air channel (Fig. 1).
Regarding claim 2, Hamrin discloses an apparatus wherein the axial slot is located at the top of the reflector housing (Fig. 1).
Regarding claim 4, Hamrin discloses an apparatus comprising a selective restrictor (48) as a distal end of the axial slot, wherein the selective restrictor to restrict the flow of air to achieve a particular temperature response (Fig. 1).
Regarding claim 6, Hamrin discloses an apparatus wherein the axial slot has dimensions to maintain a uniform temperature across the bulb (Column 2, lines 41-68).
Regarding claim 7, Hamrin discloses a method for cooling a lamp assembly (Fig. 1), comprising: injecting a flow of air (52) into an air channel (41) of a lamp housing, wherein the lamp housing comprises at least a bulb (28); directing the flow of air from the air channel through a single axial slot (46) that has dimensions the enable a constant flow of air through the slot and across the bulb when a predetermined air flow is input to the air channel; and guiding the flow of air away from the bulb (Fig. 1).
Regarding claim 8, Hamrin discloses a method wherein the at least one axial slot is sized to reduce a pressure gradient used to drive the flow of air (Column 2, lines 41-68).

Regarding claim 13, Hamrin discloses a method wherein the axial slot (46) occurs along a reflector (24) at a location that minimally affects illumination (Fig. 1).
Regarding claim 14, Hamrin discloses a system for cooling a lamp assembly, comprising: a lamp tube (28) to generate heat; a reflector (24) to direct light produced by the lamp tube, wherein the reflector (24) includes a least one axial slot (46); an air channel (41) that directs an air flow across the lamp tube via the axial slot, wherein the axial slot (46) has dimensions that enable a constant flow of air through the axial slot and across the bulb when a predetermined air flow is input to the air channel (Fig. 1); and a second air channel to guide hot air away from the lamp tube (Column 3, lines 1-11).

Claim(s) 1, 2, 6-8, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (US 3,654,471).
Regarding claim 1, Nilsson discloses an apparatus for cooling a lamp assembly (Figs. 1-3), comprising: an air channel (11) to direct a flow of air into a lamp housing, wherein the lamp housing comprises at least a bulb (7); and an axial slot (12), wherein the axial slot is located in a reflector housing (1) and has dimensions that enable a constant flow of air through the slot and across the bulb when a predetermined air flow is input to the air channel (Fig. 4).
Regarding claim 2, Nilsson discloses an apparatus wherein the axial slot is located at the top of the reflector housing (Fig. 1).
Regarding claim 6, Nilsson discloses an apparatus wherein the axial slot has dimensions to maintain a uniform temperature across the bulb (Fig. 3).
Regarding claim 7, Nilsson discloses a method for cooling a lamp assembly (Figs. 1-3), comprising: injecting a flow of air into an air channel (11) of a lamp housing, wherein the lamp housing comprises at least a bulb (7); directing the flow of air from the air channel through a 
Regarding claim 8, Nilsson discloses a method wherein the at least one axial slot is sized to reduce a pressure gradient used to drive the flow of air (Column 3, lines 1-15).
Regarding claim 11, Nilsson discloses a method wherein the axial slot occurs at a top of a reflector that surrounds the lamp tube (Fig. 1).
Regarding claim 13, Nilsson discloses a method wherein the axial slot (12) occurs along a reflector (1) at a location that minimally affects illumination (Fig. 1).
Regarding claim 14, Nilsson discloses a system for cooling a lamp assembly, comprising: a lamp tube (7) to generate heat; a reflector (1) to direct light produced by the lamp tube, wherein the reflector (1) includes a least one axial slot (12); an air channel (11) that directs an air flow across the lamp tube via the axial slot, wherein the axial slot (126) has dimensions that enable a constant flow of air through the axial slot and across the bulb when a predetermined air flow is input to the air channel (Fig. 3); and a second air channel to guide hot air away from the lamp tube (Column 3, lines 16-22).
Regarding claim 15, Nilsson discloses a system wherein the axial slot has dimensions to generate a temperature response from the lamp tube with elevated temperatures at each end of the lamp tube (Column 4, lines 29-33).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879